EXECUTION COPY
 



FIFTH AMENDMENT TO THE
RECEIVABLES PURCHASE AGREEMENT


This FIFTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of February 14, 2014, is entered into by and among the following
parties:
(i)
MOOG RECEIVABLES LLC, a Delaware limited liability company, as Seller;

(i)
MOOG INC., an New York corporation, as Servicer;

(ii)
PNC BANK, NATIONAL ASSOCIATION, as Administrator; and

(iii)
PNC BANK, NATIONAL ASSOCIATION, as the Issuer.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.
BACKGROUND
The parties hereto have entered into a Receivables Purchase Agreement, dated as
of March 5, 2012 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”) and desire to
amend the Receivables Purchase Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:
(a)    The definition of “Concentration Percentage” set forth in Exhibit I to
the Receivables Purchase Agreement is amended by replacing the percentage “25%”
where it appears therein with the percentage “30%”.
(b)    The definition of “Excess Concentration” set forth in Exhibit I to the
Receivables Purchase Agreement is replaced in its entirety with the following:
“Excess Concentration” means, without duplication, the sum of the following
amounts:
(i)    the sum of the amounts by which the Outstanding Balance of Eligible
Receivables of each Obligor then in the Receivables Pool exceeds an amount equal
to: (a) the applicable Concentration Percentage for such Obligor, multiplied by
(b) the Adjusted Aggregate Eligible Outstanding Balance;
(ii)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, the Obligors of which are the

 
 
 

708456516 11208934

--------------------------------------------------------------------------------




United States federal government or a United States federal governmental
subdivision, affiliate or agency, exceeds 20.0% (or, if the long-term senior
unsecured and uncredit-enhanced debt rating of Moog is then less than “B” by
Standard & Poor’s or “B2” by Moody’s, 15.0%) of the Adjusted Aggregate Eligible
Outstanding Balance;
(iii)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, the stated maturity of which is more
than ninety days after the original invoice date thereof, exceeds 2.5% of the
Adjusted Aggregate Eligible Outstanding Balance;
(iv)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, the Obligors of which are residents of
countries other than the United States of America, exceeds 40.0% (or, if the
long-term senior unsecured and uncredit-enhanced debt rating of Moog is then
less than “B” by Standard & Poor’s or “B2” by Moody’s, 30.0%) of the Adjusted
Aggregate Eligible Outstanding Balance;
(v)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, the Obligors of which are Eligible
A-Rated Foreign Obligors, exceeds 20.0% (or, if the long-term senior unsecured
and uncredit-enhanced debt rating of Moog is then less than “B” by Standard &
Poor’s or “B2” by Moody’s, 10.0%) of the Adjusted Aggregate Eligible Outstanding
Balance;
(vi)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, the Obligors of which are Eligible
BBB--Rated Foreign Obligors, exceeds 5.0% (or, if the long-term senior unsecured
and uncredit-enhanced debt rating of Moog is then less than “B” by Standard &
Poor’s or “B2” by Moody’s, 0.0%) of the Adjusted Aggregate Eligible Outstanding
Balance;
(vii)    the aggregate of the amounts calculated for each country (other than
the United States of America) in which Obligors of Pool Receivables are
residents equal to the amount by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool related to Obligors that
reside in any country set forth in the table below exceeds an amount equal to
the applicable percentage for such country set forth in the table below,
multiplied by the Adjusted Aggregate Eligible Outstanding Balance;

 
2

 

708456516 11208934

--------------------------------------------------------------------------------
















Country
Permitted Concentration Percentage
If the long-term senior unsecured and uncredit-enhanced debt rating of Moog is
then “B” or better by Standard & Poor’s or “B2” or better by Moody’s
If the long-term senior unsecured and uncredit-enhanced debt rating of Moog is
then less than “B” by Standard & Poor’s or less than “B2” by Moody’s
Canada
20.0%
15.0%
France
10.0%
5.0%
Germany
10.0%
5.0%
Any country other than the foregoing
5.0%
5.0%



provided, however, that the Administrator shall have the right, upon 10 days’
prior notice to the Seller and Servicer, to reduce (including to zero), in its
sole discretion, the percentages used to determine the excess concentrations in
clauses (ii) through (vii) above.
(c)    The definition of “Facility Termination Date” set forth in Exhibit I to
the Receivables Purchase Agreement is amended by replacing the date “March 3,
2014” where it appears therein with the date “February 13, 2015”.
(d)    The following defined term “Eligible BBB--Rated Foreign Obligor” and
definition thereof are added to Exhibit I to the Receivables Purchase Agreement
in appropriate alphabetical order:
“Eligible BBB--Rated Foreign Obligor” means an Obligor that is a resident of a
country (other than the United States or Canada), which country has a sovereign
debt rating of less than “A” by Standard & Poor’s or “A2” by Moody’s but at
least “BBB-“ by Standard & Poor’s and “Baa3” by Moody’s.
(e)    Section 1 of Exhibit IV to the Receivables Purchase Agreement is amended
by inserting the following new clause (v) thereto immediately following the
existing clause (u) thereof:
(v)    Minimum Capital Requirement. The Seller will at all times prior to the
Facility Termination Date maintain a minimum level of Capital in an amount equal
to the lesser of: (i) 80% of the Purchase Limit at such time and (ii) 100% of
(a) the Net Receivables Pool Balance at such time minus (b) the Total Reserves
at such time.
SECTION 2.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrator and to the Issuer, as follows:
(a)    Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 
3

 

708456516 11208934

--------------------------------------------------------------------------------




(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes a Termination
Event or an Unmatured Termination Event.
SECTION 3.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.
SECTION 4.    Effectiveness. This Amendment shall become effective as of the
date hereof upon the Administrator’s receipt of this Amendment (whether by
facsimile or otherwise), executed by each of the parties hereto.
SECTION 5.    Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Receivables Purchase Agreement.
SECTION 6.    Transaction Document. This Amendment shall be a Transaction
Document for purposes of the Receivables Purchase Agreement.
SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 
4

 

708456516 11208934

--------------------------------------------------------------------------------




SECTION 9.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.
SECTION 10.    Reaffirmation of Performance Guaranty. After giving effect to
this Amendment and the transactions contemplated hereby, all of the provisions
of the Performance Guaranty shall remain in full force and effect and Moog
hereby ratifies and affirms the Performance Guaranty and acknowledges that the
Performance Guaranty has continued and shall continue in full force and effect
in accordance with its terms.
[SIGNATURE PAGES FOLLOW]



 
5

 

708456516 11208934

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
 
MOOG RECEIVABLES LLC,
 
as Seller
 
 
 
 
By:
/s/ John P. McGrath
 
Name:
John P. McGrath
 
Title:
Treasurer and Asst. Secretary & Director
 
 
 
 
MOOG INC.,
 
individually and as Servicer
 
 
 
 
By:
/s/ John P. McGrath
 
Name:
John P. McGrath
 
Title:
Assistant Treasurer
 
 
 






708456516 11208934    S-1    Fifth Amendment to the
Receivables Purchase Agreement
(Moog Receivables LLC)

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION,
 
as Administrator
 
 
 
 
By:
/s/ Mark Falcione
 
Name:
Mark Falcione
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 










708456516 11208934    S-2    Fifth Amendment to the
Receivables Purchase Agreement
(Moog Receivables LLC)

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION,
 
as the Issuer
 
 
 
 
By:
/s/ Mark Falcione
 
Name:
Mark Falcione
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 




708456516 11208934    S-3    Fifth Amendment to the
Receivables Purchase Agreement
(Moog Receivables LLC)